COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                NO. 02-14-00152-CV


In the Interest of C.R., I.P., and Z.P.,   §    From the 367th District Court
children
                                           §    of Denton County (2012-50930-367)

                                           §    September 18, 2014

                                           §    Opinion by Justice Meier

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s order. It is ordered that the order of the trial

court is affirmed.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By /s/ Bill Meier
                                           Justice Bill Meier